Terminal Disclaimer
The terminal disclaimer filed on 11/30/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16009461, 16361797, 16848331, 16658565, 167237205, and 16777201 have been reviewed and is accepted.  The terminal disclaimer has been recorded.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The terminal disclaimers has been approved and the ODP has been withdrawn.  The application is now in condition for allowance.  The closest pertinent prior art, Gerum et al. (EP 0421213) discloses a magnetic tape, wherein an isoelectric point of a surface zeta potential of the magnetic particles in a magnetic layer is 5.5 or more (claim 1 and [0019]).  However, the reference fails to teach, suggest, or otherwise render obvious the claimed isoelectric point of the magnetic layer itself as well as a magnetic layer having a Ra of less than 1.8 nm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA N CHAU whose telephone number is (571)270-5835.  The examiner can normally be reached on 9AM-5PM EST M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571)272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Linda Chau
/L.N.C/Examiner, Art Unit 1785          

/Holly Rickman/Primary Examiner, Art Unit 1785